ORDER

PER CURIAM.
Bruce Dobbs (“Husband”) appeals from the Judgment entered in favor of Janet Dobbs (‘Wife”) in the Circuit Court of St. Louis County denying Husband’s Motion to Modify Family Court Judgment and Decree as to Child Support and Maintenance, finding him in contempt for failing to comply with terms of the divorce decree, and ordering him to pay Wife’s attorneys’ fees.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No precedential or jurispru*847dential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We affirm the Judgment pursuant to Rule 84.16(b).